DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	This application is a continuation of application serial no. 15/110,696.  
The file history of that application is incorporated herein by reference.
A non-final Office action was posted on 5 October 2021 rejecting claims 1-18.  Applicant responded on 3 February 2022 amending several claims and adding claim 19.  Claims 1-19 are examined herein.

Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

SEQ ID NO:4 is a prior art sequence identified as the CMPV HT.  Spec., pp. 50 & 61.  SEQ ID NO:4 comprises nucleotides 1-160 of SEQ ID NO:1.


Withdrawal of Objections and Rejections
3.	The objection to the specification is withdrawn in view of Applicant’s amendments.
4.	The objection to the claims of record is withdrawn due to a typographical error.  However, see infra.
5.	The rejection of the pending claims under U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments to the claims.
6.	The rejection of the pending claims U.S.C. 102(a)(1) as being anticipated by
Sainsbury et al. (2009) is withdrawn in view of Applicant’s amendments to the claims.
7.	The double patenting rejection over the claims of application serial no. 15/110,696 is withdrawn in view of the amendments to the claims.

Claim Objections
8.	Claim 18 is objected to for the following reason.
Applicant is advised that should claim 11 be found allowable, claim 18 will be objected to under 37 CFR § 1. 75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01 (m).  The plant of claim 11 is necessarily either transiently transfected or stably transformed.  Therefore is has the same scope as claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 8, 11-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cañizares et al. (2006) Plant Biotech J 4:183-93 in view of the teachings of Sainsbury et al. (2009) Plant Biotech J 7:682-93 and in view of the teachings of Sainsbury & Lomonossoff (2008) Plant Physiol 148:1212-18.  The authors of the Cañizares et al. reference are M.C. Cañizares, L. Liu, Y. Perrin, E. Tsakiris and G. Lomonossoff; the authors of Sainsbury et al. (2009) are F. Sainsbury, E. Thuenemann and G. Lomonossoff.  All references have G. Lomonossoff as the corresponding author.
The rejection is modified from the rejection set forth in the Office action mailed 5 October 2021 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed .  Applicant’s arguments have been fully considered but are not persuasive.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 reads on a nucleic acid molecule where a first portion that nucleotides 1-160 of SEQ ID NO:1, or a G115A variant thereof.  Patentability depends on this first portion.  The claimed nucleic acid molecule also has a second and third portions.  The second portion is 3 to the first portion and comprises a Kozak sequence, a multiple cloning site or a combination of the two.  The third portion is 3′ to the second portion and encodes a encodes a heterologous protein of interest but cannot comprise nucleotides 161-509 of SEQ ID NO:4.  SEQ ID NO:4 is a prior art sequence identified as the CMPV HT.  Spec., pp. 50 & 61.  
The UTR of CPMV RNA-2 is known to be a regulatory region that enhances expression of a transgene.  Sainsbury et al., p. 682 (cited in the Background section of the instant specification (p. 1).  As seen in the alignment below, Sainsbury et al. teaches SEQ ID NO:1 as part of this CPMV UTR.  SEQ ID NO:1 is also the first 160 nucleotides of SEQ ID NO:4.  SEQ ID NO:4 is a prior art sequence identified as the CMPV HT.  Spec., pp. 50 & 61.  See also “[a]n example of a prior art CPMV HT sequence is provided in SEQ ID NO:4.  Spec., p. 5 (bottom).  Applicant repeats the admission that SEQ ID NO:4 is known in the prior art.  Id., p. 61 (citing to Sainsbury & Lomonossoff, Plant Physiol 148:1212-18 (2008).  
In Figure 1, Cañizares et al. teaches a construct in which nucleotides 1-160 of the CPMV UTR are attached to a sequence encoding GFP with the ATG beginning at residue 161.  Cañizares et al., Fig. 1. 
Figure 1 makes no mention of any change from the wild-type sequence.  It is the position of the Office that Figure 1 graphically teaches using the wild-type sequence.  Cañizares et al. thus teaches using nucleotides 1-160 of SEQ ID NO:1 in an expression construct operatively and directly linked to a heterologous protein, GFP.  
Applicant brings in a declaration to document that the construct used by Cañizares et al. modified nucleotide #160 to a C in order to create a NcoI site.  Cañizares et al., p. 191 and Decl. Lavoie.
There is no evidence, however, that the NcoI site is an essential feature of the construct taught by Cañizares et al.  An ordinary artisan is aware of many methods to join two nucleic acid molecules.  
For example, blunt end ligations are well-known in the art.  E.g., Lohman et al. 2011 “DNA ligases” in Curr Protoc Mol Biol Chapter 3, Unit 3.14.  Admittedly blunt end ligations are less convenient than using an NcoI restriction enzyme site, but it is reasonable to interpret Cañizares et al.’s Figure 1 as including not only the embodiment used by Cañizares et al. but also an embodiment where the GFP open reading frame is attached by blunt end ligation.  Such an embodiment would have nucleotides 1-160 of SEQ ID NO:1.
Furthermore, besides NcoI, the restriction enzyme NsiI also comprises a start codon in its recognition sequence, ATGCAT.  E.g., NsiI (2020) New England Biolabs (accessed 29 July 2020). Therefore an expression vector could be constructed which still uses a convenient restriction enzyme site and also retains the wild-type nucleotides 1-160 of SEQ ID NO:1.
Therefore, in assembling a construct using the wild-type sequence of nucleotides 1-160 of SEQ ID NO:1, an ordinary artisan would have a reasonable expectation of success.  
Again, Cañizares et al. does not teach the exact sequence used in the construct in Figure 1.  Or looking at it another way, there are only four choices for residue #160:  A, C, G and T.  It would have been an obvious design choice to use the wild-type sequence.  One of ordinary skill in the art would have a reasonable expectation of success in creating the construct because all required steps are routine molecular biology.  Therefore the Office has established a prima facie case that claims 1 and 11 are obvious.
Cañizares et al. uses the construct to produce a protein and thus claims 17-18 are obvious.
Sainsbury et al. teaches using a multiple cloning site (p. 691) and thus claim 2 is obvious.  Claim 19 does not require any particular structure for a linker and it can be reasonably interpreted as being a multiple cloning site and thus claim 19 is obvious.
Sainsbury et al.'s Figure 1 teaches a CPMV expression construct in a plasmid together with a CaMV promoter. Therefore claims 12-14 are obvious.
Sainsbury et al. also teaches the p19 suppressor of silencing (p. 683) and thus claims 15-16 are obvious.
Sainsbury et al. teaches expressing an antibody (p. 685) and thus claim 8 is
obvious.


10.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cañizares et al. (2006) Plant Biotech J 4:183-93 in view of Sainsbury et al. (2009) Plant Biotech J 7:682-93 as evidenced by the teachings of Sainsbury & Lomonossoff (2008) Plant Physiol 148:1212-18 in further view of Couture et al., WO 2010/148511 A 1, published 29 December 2010.
As seen above, claim 8 is obvious in view of the first three references. These references, however, do not teach using the CPMV UTR for expressing a viral protein such as an H1 hemagglutinin protein. Couture et al., however, teaches driving expression of an H1 protein (Fig. 8) using expression system based on CPMV.  It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to use the CPMV-derived expression system of Cañizares et al., Sainsbury et al. and Sainsbury & Lomonossoff to express H1 hemagglutinin protein according to Couture et al.. Given the level of skill in the art as of the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of success. Thus claim 9 is obvious.  Couture et al. also teaches making chimeric hemagglutinin including using a heterologous transmembrane domain (para. 0206) and thus claim 10 is obvious.


11.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable Cañizares et al. (2006) Plant Biotech J 4:183-93 in view of Sainsbury et al. (2009) Plant Biotech J 7:682-93 in further view of the teachings of Sainsbury & Lomonossoff (2008) Plant Physiol 148:1212-18.
Use of Kozak sequences to enhance translation in association with CPMV expression elements is known in the art.  Sainsbury & Lomonossoff also teaches using Kozak sequences in their expression vector (e.g. Fig.  Therefore claims 3-5 are obvious.


Applicant’s Arguments & Response
Rejection over Cañizares et al.  
Applicant argues against the rejection of record under 35 USC 103.  Response, pp.8-14.  First, reviews the rejection of record.  Id., pp. 7-8.
Applicant alleges that “the obviousness rejection is based on the Examiner's interpretation of "stuffer portion" being between 0-500 nucleotides in length.”  Id., p. 9, ll. 4-5.
The examiner disagrees.  The rejection under 35 USC 103 is based on the teachings of Cañizares et al.  
Applicant alleges that 
Cañizares does not disclose or suggest a nucleic acid molecule with the structure as presently claimed.  Firstly, as discussed and acknowledged by the Examiner during prosecution of the parent application (U.S. Application No. 15/110,6960), the construct created by the authors of Cañizares and labelled 5'3'-GFP only consists of SEQ ID NOs: 1-159 of SEQ ID NO: 1, because the use of the Neal restriction site resulted in a change of wild type nucleotide 160 from A to C.

Id., ll. 11-15.
The Examiner disagrees with Applicant’s conclusory statement above.  Cañizares et al. does not teach any sequence details regarding the sequence in question, that is the first 160 nucleotides of SEQ ID NO:1” Cañizares et al. – within the four corners of the document, is silent as the exact sequence.  Applicant brought in the Lavoie declaration that the construct used for the experiments in the Cañizares et al. publication had changed the single nucleotide to allow for the convenience of an NcoI site.  
The Federal Circuit has found that “for an obviousness analysis, even the fact that "a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered."  In re Thomas, 151 F. App'x 930, 934 (Fed. Cir. 2005) (citing to Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804 , 807 (Fed.Cir.1989) with (internal quotations and alterations omitted). 
The MPEP confirms this approach: "[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.”  MPEP § 2123 (citing to Merck & Co. v. Biocraft Labs, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)).  Section 2123 continues that "[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed . . ."  MPEP § 2123 (quoting In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)).

Applicant alleges that “Cañizares et al. does not disclose a nucleic acid having a second portion located between the first (CPMV) portion and the third (heterologous protein) portion, "wherein the second portion comprises a plant Kozak sequence, a multiple cloning site, or a combination of a plant Kozak sequence and a multiple cloning site."  Id., ll. 17-20.
Here, Applicant is attacking Cañizares et al. individually.  But in response to Applicant's arguments against the Cañizares et al. reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981) (“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” (citations omitted)).  See also In re Merck & Co., 800 F.2d 1091, 1097, 231 USPQ 375, 380 (Fed. Cir. 1986)(“Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references.  Thus, Petersen must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole.” (citing to In re Keller)).
Indeed, Applicant uses the verb ‘discloses’ which is associated with a rejection under 35 USC 102.  The instant rejection is under 35 USC 103.  The Office action establishes that an ordinary artisan would be motivated to insert a plant Kozak sequence and/or a multiple cloning site between the enhancer taught by Cañizares et al. and the reading frame of the protein of interest.

Applicant points to Cañizares et al.’s Figure 2 as demonstrating that just using the first 160 nucleotides of CPMV produced excellent results when compared to the much longer version.  
Figure 2 indeed provides motivation for an ordinary artisan to use the first 160 nucleotides of CPMV.  What Figure 2 does not teach, however is a head-to-head comparison of two constructs identical except at position #160.  
In the absence of the present inventors' teachings and in the absence of hindsight, a person of ordinary skill in the art would have no motivation to arrive at the nucleic acid molecule according to present claim 1.  In fact, contrary to the presently claimed invention, each of Cañizares, Sainsbury 2009, and Sainsbury & Lomonossoff 2008 teach that expression enhancers comprising the incomplete M protein (i.e. comprising nucleotides 161-509 of SEQ ID N0:4) are preferred and are more effective compared to truncated versions that do not comprise the incomplete M protein.

Id., p. 15, 2nd paragraph.
Applicant’s statement is perplexing at the very least.  Applicant reproduced Cañizares et al.’s Figure 2 (Response, p. 10) which showed exceptional results when the complete M protein is not included in the vector.  Applicant argued that these are exceptional results.  Response, p. 9, last paragraph.  
What is the relevance?  The rejection under 35 SUSC 103 states that Cañizares et al. teaches using the short enhancer sequence.  Including or not-including the coding sequence of the M protein is not relevant to the instant rejection.  Therefore raising the issue of a vector including the coding sequence for the M protein appears to be merely a strawman argument.
Cañizares et al. is prior art the instant application.  Applicant does not dispute this point.

On page 12 Applicant’s argument is again perplexing.  Id., p. 11.  Applicant is arguing experimental details from Cañizares et al. but does not tie the details to the claims under examination.  Possibly this is related to the strawman argument above.  
Applicant points of non-prior art publications.  The relevance of this is not established relative to the claims of the instant application under examination.  Again it may be only relevant to eh strawman argument Applicant attempted to develop earlier.

The issue is whether or not Cañizares et al. teaches the wild type sequence in Figure 1 where the arrow and bar lead up the position marked as “161”.  It is the position of the Office that the diagram teaches the wild-type sequence at least as an alternative.  Applicant argues that it does not, but needs to bring in a declaration from outside the four corners of the publication.  
In any case, the argument is only over the identity of nucleotide no. 160.  There are only four possibilities.  “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007), discussing United States v. Adams, 383 U.S. 39, 50–51 (1966).  Applicant has not provided any data as to the criticality of the identity of the one nucleotide.


Rejection over Cañizares et al.; Sainsbury et al. (2009); Sainsbury & Lomonossoff (2008); and Couture et al.
Applicant also mentions the rejections of claims 9-10 over the above references.  Response, p. 13.  Applicant, however, relies on the argument against the rejection of the base claim(s).  That argument is not persuasive.  Thus the rejection of claims 9-10 stands.


Rejection over Cañizares et al.; Sainsbury et al. (2009); and Sainsbury & Lomonossoff (2008).
Claims 3-5, inter alia, deal with the use of Kozak sequences in expression vector.  Regarding the rejection of 3-5, Applicant requested the withdrawal of D’Aoust & Lavoie as a prior art references.  That reference is withdrawn.  However, Sainsbury & Lomonossoff also teaches using Kozak sequences in their expression vector (e.g. Fig. 1).  Other than that, Applicant relies on the argument against the rejection of the base claim(s).  That argument is not persuasive.  Thus the rejection of claims 3-5 stands.


GQ497234	
LOCUS       GQ497234               10003 bp    RNA     circular SYN 08-SEP-2009
DEFINITION  Binary vector pEAQ-HT, complete sequence.
ACCESSION   GQ497234
VERSION     GQ497234.1
KEYWORDS    .
SOURCE      Binary vector pEAQ-HT
  ORGANISM  Binary vector pEAQ-HT
            other sequences; artificial sequences; vectors.
REFERENCE   1  (bases 1 to 10003)
  AUTHORS   Sainsbury,F., Thuenemann,E.C. and Lomonossoff,G.P.
  TITLE     pEAQ: versatile expression vectors for easy and quick transient
            expression of heterologous proteins in plants
  JOURNAL   Plant Biotechnol. J. 7 (7), 682-693 (2009)
   PUBMED   19627561
REFERENCE   2  (bases 1 to 10003)
  AUTHORS   Sainsbury,F., Thuenemann,E.C. and Lomonossoff,G.P.
  TITLE     Direct Submission
  JOURNAL   Submitted (20-AUG-2009) Biological Chemistry, John Innes Centre,
            Colney Lane, Norwich, Norfolk NR4 7UH, UK
FEATURES             Location/Qualifiers
     source          1..10003
                     /organism="Binary vector pEAQ-HT"
                     /mol_type="other RNA"
                     /db_xref="taxon:667714"
     misc_feature    complement(1..162)
                     /note="RB; right border"
     regulatory      complement(469..783)
                     /regulatory_class="promoter"
                     /note="35S promoter from Cauliflower Mosaic Virus (CaMV)"
     5'UTR           784..1294
                     /note="modified 5'UTR of Cowpea Mosaic Virus (CPMV) RNA-2"
     misc_feature    1304..1321
                     /note="histidine tag"
     misc_feature    1328..1345
                     /note="histidine tag"
     3'UTR           1359..1542
                     /note="from of Cowpea Mosaic Virus (CPMV) RNA-2"
     regulatory      1596..1848
                     /regulatory_class="terminator"
                     /note="NosT; nopaline synthase terminator"
     regulatory      1911..2310
                     /regulatory_class="promoter"
                     /note="35S promoter from Cauliflower Mosaic Virus (CaMV)"
     CDS             2364..2882
                     /note="from Tomato Bushy Stunt Virus (TBSV)"
                     /codon_start=1
                     /transl_table=11
                     /product="P19 suppressor of gene silencing"
                     /protein_id="ACV49938.1"
                     /translation="MERAIQGNDAREQANSERWDGGSGGTTSPFKLPDESPSWTEWRL
                     HNDETNSNQDNPLGFKESWGFGKVVFKRYLRYDRTEASLHRVLGSWTGDSVNYAASRF
                     FGFDQIGCTYSIRFRGVSITVSGGSRTLQHLCEMAIRSKQELLQLAPIEVESNVSRGC
                     PEGTETFEKESE"
     regulatory      2889..3588
                     /regulatory_class="terminator"
                     /note="35S terminator from Cauliflower Mosaic Virus
                     (CaMV)"
     CDS             3925..4719
                     /note="NPTII; kanamycin resistance"
                     /codon_start=1
                     /transl_table=11
                     /product="neomycin phosphotransferase II"
                     /protein_id="ACV49939.1"
                     /translation="MIEQDGLHAGSPAAWVERLFGYDWAQQTIGCSDAAVFRLSAQGR
                     PVLFVKTDLSGALNELQDEAARLSWLATTGVPCAAVLDVVTEAGRDWLLLGEVPGQDL
                     LSSHLAPAEKVSIMADAMRRLHTLDPATCPFDHQAKHRIERARTRMEAGLVDQDDLDE
                     EHQGLAPAELFARLKARMPDGDDLVVTHGDACLPNIMVENGRFSGFIDCGRLGVADRY
                     QDIALATRDIAEELGGEWADRFLVLYGIAAPDSQRIAFYRLLDEFF"
     misc_feature    complement(5401..5548)
                     /note="LB; left border"
     rep_origin      complement(5853..6470)
                     /note="oriV; origin of replication from pRK2"
     gene            complement(6525..8006)
                     /gene="trfA"
     CDS             complement(6568..7716)
                     /gene="trfA"
                     /codon_start=1
                     /transl_table=11
                     /product="TrfA"
                     /protein_id="ACV49940.1"
                     /translation="MNRTFDRKAYRQELIDAGFSAEDAETIASRTVMRAPRETFQSVG
                     SMVQQATAKIERDSVQLAPPALPAPSAAVERSRRLEQEAAGLAKSMTIDTRGTMTTKK
                     RKTAGEDLAKQVSEAKQAALLKHTKQQIKEMQLSLFDIAPWPDTMRAMPNDTARSALF
                     TTRNKKIPREALQNKVIFHVNKDVKITYTGVELRADDDELVWQQVLEYAKRTPIGEPI
                     TFTFYELCQDLGWSINGRYYTKAEECLSRLQATAMGFTSDRVGHLESVSLLHRFRVLD
                     RGKKTSRCQVLIDEEIVVLFAGDHYTKFIWEKYRKLSPTARRMFDYFSSHREPYPLKL
                     ETFRLMCGSDSTRVKKWREQVGEACEELRGSGLVEHAWVNDDLVHCKR"
     CDS             complement(8015..8809)
                     /note="NPTIII; kanamycin resistance"
                     /codon_start=1
                     /transl_table=11
                     /product="neomycin phosphotransferase III"
                     /protein_id="ACV49941.1"
                     /translation="MAKMRISPELKKLIEKYRCVKDTEGMSPAKVYKLVGENENLYLK
                     MTDSRYKGTTYDVEREKDMMLWLEGKLPVPKVLHFERHDGWSNLLMSEADGVLCSEEY
                     EDEQSPEKIIELYAECIRLFHSIDISDCPYTNSLDSRLAELDYLLNNDLADVDCENWE
                     EDTPFKDPRELYDFLKTEKPEEELVFSHGDLGDSNIFVKDGKVSGFIDLGRSGRADKW
                     YDIAFCVRSIREDIGEEQYVELFFDLLGIKPDWEKIKYYILLDELF"
     rep_origin      9333..9922
                     /note="ColEI; origin of replication from pBR322"

  Query Match             100.0%;  Score 160;  DB 137;  Length 10003;
  Best Local Similarity   100.0%;  
  Matches  160;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TATTAAAATCTTAATAGGTTTTGATAAAAGCGAACGTGGGGAAACCCGAACCAAACCTTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        784 TATTAAAATCTTAATAGGTTTTGATAAAAGCGAACGTGGGGAAACCCGAACCAAACCTTC 843

Qy         61 TTCTAAACTCTCTCTCATCTCTCTTAAAGCAAACTTCTCTCTTGTCTTTCTTGCGTGAGC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        844 TTCTAAACTCTCTCTCATCTCTCTTAAAGCAAACTTCTCTCTTGTCTTTCTTGCGTGAGC 903

Qy        121 GATCTTCAACGTTGTCAGATCGTGCTTCGGCACCAGTACA 160
              ||||||||||||||||||||||||||||||||||||||||
Db        904 GATCTTCAACGTTGTCAGATCGTGCTTCGGCACCAGTACA 943






Conclusion
12.	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663